Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting him of two counts of sodomy in the first degree and one count of petit larceny, arguing that the verdict was against the weight of the evidence. We disagree (see, People v Bleakley, 69 NY2d 490, 495; People v Mustafa, 126 AD2d 674, Iv denied 69 NY2d 831); there was ample evidence to corroborate the victim’s testimony, and it was the jury’s function to assess the victim’s credibility. (Appeal from judgment of Monroe County Court, Marks, J. — sodomy, first degree; petit larceny.) Present —Dillon, P. J., Doerr, Pine, Balio and Lawton, JJ.